Pinney, J.
The only question presented on this appeal is the single disputed question of fact, whether at the time of the execution and delivery of the deed of the premises in dispute by John Rice and wife to his son, William 0. Rice, on or about January 19, 1881, said John Rice was sane and mentally competent to execute and deliver the same. The plaintiffs alleged in their complaint that at the time the said John Rice was insane, and incompetent to make any contract, or to understand the nature and effect of a deed, and *435incompetent and unable, by reason of want of competent understanding, to enter into or make a contract of any kind or description whatever, and that upon the death of said John Rice, intestate, January 26, 1895-, the premises described in said deed descended to the plaintiffs, as his heirs at law. The action was commenced September Y, 1896. Whether John Rice was competent to execute and deliver the deed in question at the time named was a point to which very considerable evidence was directed, which upon examination falls far short of showing that at the time in question he was incompetent to execute and deliver the deed of the lands in dispute to his son, W. C. Rice, or that he was then insane, or incompetent to make and execute a valid deed of conveyance of real estate. The trial judge heard the evidence of the witnesses examined on this question, and had the means of arriving at a correct judgment thereon, which we do not possess. There is evidence, which the trial judge seems to have regarded as entirely credible and satisfactory, to show, not only the mental competency of John Rice, but that the deed was made with due deliberation, and for an adequate consideration paid and agreed to be paid by W. 0. Rice, and received and enjoyed by John Rice in his lifetime, and that no objection or question was made by him in his lifetime in respect thereto, or by his heirs since his death, until about the time this action was commenced. In view of the evidence contained in the record, and the facts found by the trial court upon what appears to be sufficient evidence, we feel compelled to hold that the plaintiffs have failed to make out a case entitling them to any relief.
The burden of proof was on the plaintiffs, and we think, from an examination of the evidence, that the plaintiffs failed to satisfactorily establish the ground upon which they based their’claim to relief. Witnesses, apparently intelligent and disinterested, who had known John Rice for a long time, tes-*436tilled that he seemed intelligent and reasonable, and that they did not notice anything wrong with him mentally. The evidence tends to show that he had been unsuccessful in business transactions, and had failed to account for and pay over the moneys he had received as town treasurer of the town in which he resided. In general, the evidence is to the effect that he had been unfortunate in business affairs, and had become quite despondent, and that October 9, 1880, he attempted to commit suicide; that his wife died about September 3, 1887, and thereafter he appeared to be deranged, and subsequently, in the month, of November in that year, he was committed to the asylum for the insane, where he remained until the time of his death, which occurred December 25, 1894. The fact that' John Rice worried over the unfortunate condition of his affairs, and that he attempted to commit suicide, as against the evidence in the record, is wholly insufficient to show that at the time he executed and delivered the deed to his son, W. G. Rice, he was insane, or mentally incompetent to execute and deliver said deed. Yarious matters were given in evidence, having a bearing on that question more or less direct or remote; but it is not material to extend this opinion by a lengthy statement or review of the evidence, which cannot, in any view of it, serve any useful purpose.
Ye think that the trial court arrived at a correct conclusion on the question, and this conclusion requires the affirmance of the judgment of the circuit court.
By the Court.— The judgment of the circuit court is affirmed.